Name: Commission Regulation (EC) No 1155/97 of 25 June 1997 fixing the reduction coefficients for the determination of the quantity of bananas to be allocated to each operator in categories A and B from the tariff quota for 1997 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: plant product;  trade policy;  tariff policy;  trade
 Date Published: nan

 26. 6. 97 rEN~l Official Journal of the European Communities No L 168/67 COMMISSION REGULATION (EC) No 1155/97 of 25 June 1997 fixing the reduction coefficients for the determination of the quantity of bananas to be allocated to each operator in categories A and B from the tariff quota for 1997 (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, hardship must not be taken into account for the calcula ­ tion of the reduction coefficients in question; Whereas, on that basis and taking account of the addi ­ tional verifications carried out since the adoption of Regulation (EC) No 2035/96, the new coefficients for 1997 should be determined; whereas, for the sake of clarity, Regulation (EC) No 2035/96 should be repealed; Whereas the provisions of this Regulation must enter into force immediately, given the time limits laid down in Regulation (EEC) No 1442/93; Whereas the Management Committee for Bananas has failed to deliver an opinion within the time limit laid down by its chairman, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas, pursuant to Article 6 of Commission Regulation (EEC) No 1442/93 of 10 June 1993 laying down detailed rules for the application of the arrangements for im ­ porting bananas into the Community (3), as last amended by Regulation (EC) No 1409/96 (4), the Commission, de ­ pending on the annual tariff quota and the total reference quantities of operators determined pursuant to Articles 3 and following of that Regulation , is to fix, where appro ­ priate, a single reduction coefficient for each category of operators to be applied to operators' reference quantities to determine the quantity to be allocated to each for the year in question ; HAS ADOPTED THIS REGULATION: Article 1 The quantity to be allocated to each operator in categories A and B in respect of the period from 1 January to 31 December 1997 within the tariff quota provided for in Articles 18 and 19 of Regulation (EEC) No 404/93 shall be calculated by applying to the operator's reference quantity, determined in accordance with Article 5 of Regulation (EEC) No 1442/93, the following single reduc ­ tion coefficients :  for each category A operator: 0,732550  for each category B operator: 0,540459 Whereas, pending the adaptation of the volume of the tariff quota as a result of the accession of Austria, Finland and Sweden and the results of additional verifications concerning certain information communicated by Member States, Commission Regulation (EC) No 2035/96 (% for the purposes of implementing Article 6 of Regulation (EEC) No 1442/93, provisionally fixes the reduction coefficients to be applied to the reference quantity of each operator in categories A and B, on the basis of a tariff quota volume of 2 200 000 tonnes for 1997; Article 2 Regulation (EC) No 2035/96 is hereby repealed. Whereas the volume of the tariff quota was subsequently fixed at 2 553 000 tonnes for 1997 by Commission Regu ­ lation (EC) No 11 54/97 (6); whereas, however, the special quantity of 10 000 tonnes reserved for cases of extreme (&lt;) OJ No L 47, 25. 2. 1993, p . 1 . 0 OJ No L 349, 31 . 12 . 1994, p. 105 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 0 OJ No L 142, 12. 6. 1993, p. 6 . (4) OJ No L 181 , 20 . 7. 1996, p. 13 . 0 OJ No L 272, 25. 10 . 1996, p. 6 . (") See page 65 of this Official Journal . No L 168/68 EN Official Journal of the European Communities 26 . 6. 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 June 1997 . For the Commission Franz FISCHLER Member of the Commission